Case 2:20-cv-01509-RGK-GJS Document 17 Filed 05/27/20 Page 1 of 1 Page ID #:72




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

  CARMEN JOHN PERRI                          CASE NO:
                                             2:20−cv−01509−RGK−GJS
                 Plaintiff(s),
        v.                                   ORDER SETTING SCHEDULING
  ESA P PORTFOLIO L.L.C., et al.             CONFERENCE

                Defendant(s).




       A scheduling conference has been placed on calendar for September 21, 2020
   at 09:00 AM. The Conference will be held pursuant to F.R.Civ. P. 16(b). Trial counsel
   must be present and there are no telephonic appearances. Counsel are ordered to file
   a joint statement providing a brief factual summary of the case, including the claims
   being asserted. The parties are reminded of their obligations to disclose information and
   confer on a discovery plan not later than 21 days prior to the scheduling conference,
   and to file a joint statement with the Court not later than 14 days after they confer, as

   required by F.R. Civ.P. 26 and the Local Rules of this Court. Failure to comply may
   lead to the imposition of sanctions. Plaintiff’s counsel is directed to give notice of the
   scheduling conference to each party that makes an initial appearance in the action after

   this date.


  DATED: May 27, 2020
                                         R. Gary Klausner
                                         United States District Judge
                                                −1−
